Determination of the State Liquor Authority suspending petitioner’s license unanimously annulled on the law, with $50 costs and disbursements to the petitioner, and the petition granted. Petitioner was found guilty of violating subdivision 6 of section 106 of the Alcoholic Beverage Control Law (permitting the premises to become disorderly). There was an alleged solicitation for immoral purposes of a police officer by an unescorted female on a single occasion, the alleged incident occurring within a very short space of time. It does not appear that anyone connected with the licensee had knowledge, or could reasonably have been expected to have knowledge of the occurrence. The proof is insufficient, and there is not substantial evidence to support the determination. (Matter of Migliacco v. O’Connell, 307 N. Y. 566; Matter of Cat & Fiddle v. State Liq. Auth., 24 A D 2d 753.) Concur—Stevens, J. P., Capozzoli, Tilzer, Rabin and McNally, JJ.